Holmes, Judge,
delivered the opinion of the court.
This is an appeal from the judgment of the St. Louis Circuit Court refusing to allow the claim of the plaintiffs against the defendant, under the 22d section of the act concerning Boats and Vessels. It was not denied that the demand was originally a lien on the boat; but it appeared in evidence that the note which had been given to the plaintiffs by the owner of the boat for stores and supplies, had been sold and delivered by them to another person, without endorsement, and that it had been subsequently handed back to the plaintiffs, who presented the same for allowance in their own names to the use of the purchaser; and it was proved that the proceeds when collected were to go to him. The grounds of objection were that the lien was lost by the transfer of the note, and that the plaintiffs had no interest in the demand.
The legal title to the instrument had not been transferred. It amounted to an equitable assignment only. The legal title and the possession were in the plaintiffs when the demand was presented. The note was produced and offered to be given up when allowed. We see no objection to an al*260lowance of this demand in favor of the plaintiffs. It makes no difference that they could hold the money when collected for the use of the other party as the equitable owner. This would seem to be in entire accordance with the tenor of the decisions in this State, upon the right of the party having the legal title to the note to sue upon it in his own name, though the proceeds might belong to another in equity, and the casé comes within the decision in the case of the St. Bt. Charlotte v. Kingsland, 9 Mo. 66. This conclusion is not inconsistent with the cases of maritime lien, in which the same doctrine is applied in similar cases—Sutton v. Albatross, 2 Wallace, Jr. 327; Sprague’s Dec. 554; Harris v. Schr. Kensington, 8 Amer. Law Reg. 144; Boylan v. St. Bt. Victory, ante p. 274, and Morrison v. St. Bt. Laura, post p. 260.
We think the demand should have been allowed.
Judgment reversed and the cause remanded.
The other judges concur.